Citation Nr: 1515065	
Decision Date: 04/08/15    Archive Date: 04/21/15

DOCKET NO.  10-31 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an increased rating (or evaluation) in excess of 10 percent for residuals of left knee lateral meniscectomy. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Snabb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from June 1976 to June 1979. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied an increased rating in excess of 10 percent for residuals of left knee lateral meniscectomy.  The Board has reviewed the Veteran's physical claims file, as well as the electronic files on the "Virtual VA" system and Veterans Benefits Management System (VBMS), to ensure a complete review of the evidence in this case.  

In an April 2005 rating decision, a separate 10 percent rating was granted for left knee traumatic arthritis, effective February 28, 2005.  The Veteran did not submit a Notice of Disagreement and did not submit additional relevant evidence within one year of the April 2005 rating decision.  An October 2008 rating decision granted an increased rating of 20 percent for left knee traumatic arthritis effective September 3, 2008.  

In a December 2009 rating decision, the separate 20 percent rating for left knee traumatic arthritis was continued.  The Veteran specified on the January 2010 Notice of Disagreement that he disagreed with the December 2009 rating decision continuation of the 10 percent rating for residuals of left knee lateral meniscectomy, but did file a Notice of Disagreement for the separately service connected and rated left knee traumatic arthritis.  Consequently, the December 2009 rating decision became final as to rating percentage and effective date assigned following the grant of service connection for left knee traumatic arthritis.  38 U.S.C.A. § 7105 (2014); 38 C.F.R. §§ 3.156(b), 20.1103 (2014).  See Roper v. Nicholson, 20 Vet. App. 173 (2006); Ellington v. Peake, 541 F.3d 1364 (Fed. Cir. 2008) (holding that, when a separate rating has been assigned for a secondary disability and a notice of disagreement has not been filed, 38 C.F.R. § 3.310(a) does not require VA to adjudicate the elements of effective date or disability rating of a secondary disability in the same decision as the primary disability).  

The Board notes that in June 2012 the RO proposed to reduce the rating for left knee traumatic arthritis from 20 percent to 10 percent.  The Veteran was notified of the proposed reduction in June 2012, and given 60 days to respond.  The Veteran did not respond, and in an October 2012 rating decision, the RO decreased the rating for left knee traumatic arthritis to 10 percent effective January 1, 2013.


FINDING OF FACT

For the entire rating period, the residuals of left knee lateral meniscectomy have been manifested by swelling, meniscus derangement, "giving way," mild instability, and a well-healed residual surgical scar.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for residuals of left knee lateral meniscectomy have not been met or more nearly approximated for the entire rating period on appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5257 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In this case, the Veteran is challenging the disability rating assigned for the residuals of left knee lateral meniscectomy.  In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

In an April 2003 notice letter sent prior to the initial denial of the increased rating claim, the RO advised the Veteran that he may submit evidence showing that the disability had increased in severity, and described the types of information and evidence that he should submit in support of the claim.  The RO also explained what evidence VA was responsible for obtaining or would assist in obtaining on the Veteran's behalf in support of the increased rating claim.  The RO further explained how VA determines the disability rating and the effective date.  In consideration of the foregoing, the Board finds that the VCAA notice requirements were fully satisfied.  

Regarding VA's duty to assist in claims development, the Veteran's complete service treatment records are of record.  Post-service treatment records adequately identified as relevant to the claims have been obtained, or otherwise submitted, and are associated with the record.  The Veteran has not made the RO or the Board aware of any other evidence relevant to the appeal that needs to be obtained.  In consideration of the foregoing, the Board concludes VA's duty to assist in obtaining records has been satisfied.  38 C.F.R. § 3.159(c).   

The Veteran underwent April 2005, September 2008, September 2009, and March 2012 VA examinations in connection with the claim for an increased disability rating in excess of 10 percent for residuals of left knee lateral meniscectomy.  The VA examiners took a thorough and accurate history of the left knee disability from the Veteran, including history of onset, diagnosis, report of symptomatology, other limitations, and treatment.  The VA examiners considered the Veteran's subjective complaints as related to current left knee symptomatology and its effects on his daily life, and performed a thorough examination.  The March 2012 VA examiner also reviewed the claims file.   

It is unclear whether the April 2005, September 2008, and September 2009 VA examiners had access to the claims file; however, for reasons explained below, the Board finds that the VA examiners had adequate facts and data regarding the history and condition of the disability.  The VA examiners conducted a thorough interview of the Veteran regarding the current and past symptoms, treatment, and functional limitations.  See VAOPGCPREC 20-95 (interpreting that in some cases an accurate history by a veteran may be a valid basis for an examination report rather than claims file review); see also Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran).  Also, the April 2005 and September 2008 VA examiners reviewed the Veteran's medical records.  Neither the Veteran nor the representative has cited to any relevant history, symptom, or functional impairment that was present at the time of the April 2005, September 2008 or September 2009 VA examinations that was not considered by the VA medical examiner.   

There is neither allegation nor indication of a material change in condition of the residuals of left knee lateral meniscectomy since the last VA medical examination.  (The separate disability of left knee traumatic arthritis has been service connected and rated separately, and is the subject of a final decision, so will not be discussed or considered in this decision, including on the question of worsening.)  For these reasons, the Board finds that, collectively, the medical examination reports are adequate for deciding the increased rating appeal.
  
Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal, and no further development is required to comply with the duty to assist in developing the facts pertinent to the appeal.  In view of the foregoing, the Board will proceed with appellate review.

Disability Rating Legal Criteria

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  

The factors involved in evaluating, and rating disabilities of the joints include weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); excess fatigability; incoordination (impaired ability to execute skilled movements smoothly); more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); or pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45. 

In DeLuca v. Brown, 8 Vet. App. 202, 205 (1995), the Court held that, for disabilities evaluated on the basis of limitation of motion, VA was required to apply the provisions of 38 C.F.R. §§ 4.40, and 4.45, pertaining to functional impairment.  The Court instructed that, in applying these regulations, VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, or incoordination.  Such inquiry was not to be limited to muscles or nerves.  These determinations were, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination. 

Under 38 C.F.R. § 4.59, with any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to the affected joints.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  

Although pain may cause a functional loss, pain itself does not constitute functional loss.  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

In determining the disability rating, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing regulations include 38 C.F.R. §§ 4.1 and 4.2, which require the evaluation of the complete medical history of a veteran's condition. 

Where there is a question as to which of two ratings shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending and, consequently, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Analysis of Increased Rating for Residuals of Left Knee Lateral Meniscectomy

For the entire rating period under appeal, the residuals of left knee lateral meniscectomy have been rated at 10 percent under DC 5257 for mild lateral instability.  This is a change of Diagnostic Code from DC 5259 under which the left knee disability was previously rated based on symptomatic removal of semilunar cartilage.  38 C.F.R. § 4.71a, DC 5259.  The Board finds that the change of Diagnostic Code rating criteria to DC 5257 is appropriate in this Veteran's case as it is potentially more favorable criteria, depending on severity of the knee disability, than the maximum 10 percent rating under DC 5259.  Such assignment of a particular diagnostic code is "completely dependent on the facts of a particular case" and the Board can choose the diagnostic code to apply so long as it is supported by reasons and bases as well as the evidence.  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  It is permissible to switch Diagnostic Codes to reflect more accurately a claimant's current symptoms.  See also Read v. Shinseki, 651 F. 3d 1296, 1302 (Fed. Cir. 2011) (holding that service connection for a disability is not severed when the Diagnostic Code associated with it is changed to determine more accurately the benefit to which a veteran may be entitled); 38 C.F.R. § 4.27 (2014) (explaining the use of diagnostic code numbers, including use of diagnostic codes by analogy).

The Veteran has also been granted a separate rating for left knee traumatic arthritis, of 10 percent from February 28, 2005, 20 percent from September 3, 2008, and 10 percent from January 1, 2013.  See VAOPGCPREC 23-97 and 9-98 (interpreting that a veteran who has arthritis and instability of the same knee may be rated separately under Diagnostic Codes 5003 and 5257).  The December 2009 rating decision assigning a separate rating and effective date for the service-connected left knee traumatic arthritis was not appealed, so it is not before the Board.  The December 2009 decision became final as to rating percentage and effective date assigned following the grant of secondary service connection for left knee traumatic arthritis.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  As the relevant evidence and findings were made regarding rating the left knee traumatic arthritis, including rating based on pain and limitation of motion, the Board will not again report or consider the same symptoms when rating the service-connected residuals of left knee lateral meniscectomy (rated as instability under DC 5257) that is currently on appeal.  See 38 C.F.R. § 4.14, Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) (stating that the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition).  

DC 5257 provides for a 10 percent rating when there is evidence of slight impairment of the knee manifested by recurrent subluxation or lateral instability, a 20 percent rating for moderate impairment of the knee manifested by recurrent subluxation or lateral instability, and a 30 percent rating for severe impairment of the knee manifested by recurrent subluxation or lateral instability.  38 U.S.C.A. 
§ 4.71a.  

The April 2005 VA examination report notes that the Veteran reports the left knee gives way from time to time.  The April 2005 VA examination report also notes that the drawer test is positive, indicating a very small amount of laxity versus cruciate ligament instability.  The April 2005 VA examiner diagnosed the Veteran with some mild instability and some laxity of the anterior cruciate ligament.

The September 2008 VA examination report notes that the Veteran reports a history of the knee occasionally giving way and rarely locking.  The September 2008 VA examination report also notes that rotational forces, and testing for the collateral, posterior, and anterior cruciate ligaments, produce very little movement, and that there is no history of recurrent subluxation.  The September 2009 VA examination report notes that the Veteran reports that, if he does not wear a knee brace, the knee buckles.  After a physical examination, the September 2009 VA examiner noted that the knee was stable, both medially and laterally, as well as anteriorly and posteriorly.  The March 2012 VA examination report notes that the Veteran reports the knee gives out at times.  The March 2012 VA examination report also notes normal anterior, posterior, and medial-lateral stability, and no evidence or history of recurrent patellar subluxation/ dislocation.  Private treatment records dated in January 2013 note that the Veteran complains of buckling and giving way, and feels unstable; however, the private treatment records note that the knee is stable to varus and valgus stress.  VAMC treatment records are consistent with the above findings.  

After a review of all the evidence, lay and medical, the Board finds that, for the entire rating period on appeal, the Veteran's left knee has more nearly approximated slight instability.  The evidence of record does not support a finding of moderate instability; the only evidence of record of left knee instability is in the April 2005 VA examination report and the April 2005 VA examiner explicitly categorizes the instability as "mild."  Since April 2005, three VA examinations reports, and private treatment records, have not found instability.  As such, the Board finds that a higher rating than 10 percent for instability of the left knee under DC 5257 is not warranted for any part of the appeal period.  38 C.F.R. §§ 4.14, 4.71a.

DC 5259 provides for a single (and maximum) 10 percent rating for removal of symptomatic semilunar cartilage.  38 U.S.C.A. § 4.71(a).  The Veteran may not be assigned separate ratings under both DC 5257 and DC 5259 as to do so would constitute pyramiding.  The Veteran is already in receipt of a 10 percent disability rating under DC 5257 for mild instability of the knee.  Under DC 5259, a maximum 10 percent rating is assigned for removal of semilunar cartilage which is symptomatic.  38 C.F.R. § 4.71a.  That is, there are only two requirements for a compensable rating under Diagnostic Code 5259.  First, the semilunar cartilage or meniscus must have been removed.  Second, it must be symptomatic.  Looking to the plain meaning of the terms used in the rating criteria, "symptomatic" means indicative, relating to or constituting the aggregate of symptoms of disease.  STEDMAN'S MEDICAL DICTIONARY, 1743 (27th ed., 2000).  A symptom is any morbid phenomenon or departure from the normal in a structure, function, or sensation, experienced by a patient and indicative of disease.  Id. at 1742.   Thus, the second  requirement of being "symptomatic" is broad enough to encompass all symptoms, including instability.  As such, ratings under both DC 5257 and DC 5259 would be prohibited pyramiding; accordingly, in 2005, VA discontinued the use of DC 5259 to rate the left knee when assigning a rating under DC 5257 and assigning a separate rating for arthritis.  

The Board will next consider whether the criteria for a higher or separate rating under 5258 for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint have been met.  Under DC 5258, a 20 percent rating is assigned when there is evidence of semilunar dislocated cartilage with frequent episodes of locking, pain and effusion into the joint.  A 20 percent rating is the only (and maximum) disability rating available under the diagnostic code.  38 C.F.R. 
§ 4.71a. 

Generally, because symptoms such as locking, pain, and effusion are factors contemplated when rating range of motion and any additional limitation after repetitive use, and the separate 10 percent disability rating for left knee traumatic arthritis considers such symptomatology and the functional impairment related thereto, the assignment of a separate rating under DC 5258, in addition to the rating based on arthritis and limitation of motion (DC 5010-5003), would constitute prohibited pyramiding by recognizing overlapping symptoms, including pain, and impairment of motion (locking), and rating these same symptoms or impairments under different diagnostic codes.  38 C.F.R. § 4.14.  

The Board finds that no other diagnostic codes pertaining to the knee provide a basis to assign a higher or separate schedular rating for the residuals of left knee lateral meniscectomy for the rating period.  There is no evidence of left knee ankylosis so as to warrant a separate rating under DC 5256.  The September 2008 VA examiner opined that ankylosis was forming at the left knee; however, the more specific evidence, including specific range of motion testing, shows the left knee mobility range is from 12 to 60 degrees or greater for the entire rating period; therefore, as the Veteran does not have ankylosis of the left knee, a separate rating under DC 5256 for ankylosis of the left knee is not warranted.  

There is no evidence of impairment of the tibia and fibula so as to warrant a separate or higher rating under DC 5262.  The Veteran is not shown to have genu recurvatum, and the maximum disability rating under DC 5263 is 10 percent; therefore, a separate or higher rating under DC 5263 for genu recurvatum is not warranted under for the entire rating period.  Moreover, because the left knee surgical scar has been described as non-painful, stable, and with a total area of less than 39 square cm (6 square inches), and no compensable residuals are shown during the rating period, a separate compensable rating for the residual knee scar is not warranted.     

Extraschedular Consideration

The Board has considered whether the increased rating appeal warrants referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321.  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, it must be determined whether the disability picture is such that the schedular criteria are inadequate, i.e., whether there are manifestations or impairment that are not encompassed by the schedular criteria.  If those criteria are adequate, the analysis does not need to proceed any further.

In this case, the Board finds that the schedular criteria for rating disabilities of the knee reasonably describe all symptoms and functional impairment associated with the residuals of left knee lateral meniscectomy, which have been manifested by pain, swelling, stiffness, "giving way," mild instability, and a well-healed residual surgical scar.  The 10 percent schedular rating under DC 5257 explicitly contemplates the symptom of mild instability.  

As this Board decision has explained elsewhere, the knee symptoms of pain, swelling, stiffness, and "giving way" have been related to the separately service-connected knee arthritis disability, and have been rated under the schedular rating criteria for the knee arthritis.  For both these reasons, any symptoms, including knee pain, swelling, stiffness, weakness, or limitations of motion or function of the knee due to painful arthritis (DC 5003) cannot also be considered as extraschedular symptoms of the service-connected lateral meniscectomy knee disability.  See 38 C.F.R. § 4.14. 

In consideration of the foregoing, the Board finds, after comparing the functional impairment and symptoms manifested by the Veteran to the schedular criteria for the current ratings, that the left knee symptoms and related functional impairment, to include interference with sitting, standing, and weight bearing, are fully contemplated in the current schedular ratings, either as caused by the service-connected residuals of left knee lateral meniscectomy rated as mild instability or service-connected left knee traumatic arthritis rated on the basis of painful limitation of motion; therefore, because the schedular rating criteria are adequate to rate the residuals of left knee lateral meniscectomy, no extraschedular referral is warranted in this case.  

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.

Consideration of TDIU

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is part of an initial or increased rating claim when such claim is expressly raised by a veteran or reasonably raised by the record during a rating appeal.  In this case, the record does not reflect, and the Veteran does not allege, that he is unemployable due to the residuals of left knee lateral meniscectomy.  The March 2012 VA examination report notes that the Veteran's left knee disability does not impact his ability to work and that the Veteran was still gainfully employed.  The Veteran does not allege, and the evidence does not suggest, that he 

is, or was at any time, unemployable due to the residuals of left knee lateral meniscectomy.  For these reasons, the Board finds that the issue of entitlement to a TDIU has neither been raised by the Veteran nor the record in this case.



ORDER

An increased disability rating in excess of 10 percent for residuals of left knee lateral meniscectomy is denied.




____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


